SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH January, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CALENDAR OF CORPORATE EVENTS Company name TAM S/A Head office address Av. Jurandir, 856 – Lote 04, 1º andar – São Paulo/SP Website www.tam.com.br Investor Relations Officer Name: Líbano Miranda Barroso E-mail: invest@tam.com.br Telephone number: +55 11 5582- Fax: +55 11 5582-8149 Person in charge of the Investor Relations Area Name : Jorge Helito E-mail: invest@tam.com.br Telephone number: +55 11 5582-8147 Fax: +55 11 5582-8149 Newspapers (and place) in which corporate documents are published Official Gazette of the State of São Paulo Valor Econômico (São Paulo) The Company is subject to the arbitration of the Market Arbitration Panel, as per Commitment Clause included in its Bylaws. Annual Financial Statements and Consolidated Financial Statements, as the case may be, for the fiscal year ended December 31, 2011 EVENT DATE Documents are available to Shareholders 02/15/2012 Publication of documents 02/16/2012 Documents are forwarded to BOVESPA 02/15/2012 Standardized Financial Statements– DFP, for the fiscal year ended December 31, 2011 EVENT DATE Documents are forwarded to BOVESPA 02/15/2011 Annual Financial Statements or Consolidated Financial Statements, as the case may be, pursuant to international standards, for the fiscal year ended December 31, 2011 EVENT DATE Documents are forwarded to BOVESPA 02/15/2012 Cash dividends in allocation of income related to the fiscal year ended December 31, 2011 Proceeds Date of the Event Amount (R$) Amount in R$/share Payment Date Common Preferred 1 Reference Form Event DATE Documents are forwarded to BOVESPA 05/31/2012 Quarterly Information – ITR EVENT DATE Documents are forwarded to BOVESPA Related to the 1 st quarter 05/15/2012 Related to the 2 nd quarter 08/10/2012 Related to the 3 rd quarter 11/12/2012 Quarterly Information in English or in accordance with international standards EVENT DATE Documents are forwarded to BOVESPA Related to the 1 st quarter 05/15/2012 Related to the 2 nd quarter 08/10/2012 Related to the 3 rd quarter 11/12/2012 Annual Shareholders’ Meeting EVENT DATE Publication of the Call Notice 04/11/2012 04/12/2012 04/13/2012 Forward the Call Notice to BOVESPA, accompanied by the management proposal, if any 04/11/2012 Annual Shareholders’ Meeting 04/30/2012 Forward main resolutions of the Annual Shareholders’ Meeting to BOVESPA 04/30/2012 Forward the minutes of the Annual Shareholders’ Meeting to BOVESPA 04/30/2012 Extraordinary Shareholders’ Meeting EVENT DATE Publication of the Call Notice 04/11/2012 04/12/2012 04/13/2012 Forward the Call Notice to BOVESPA, accompanied by the management proposal, if any 04/11/2012 Extraordinary Shareholders’ Meeting 04/30/2012 Forward main resolutions of the Annual Shareholders’ Meeting to BOVESPA 04/30/2012 Forward the minutes of the Annual Shareholders’ Meeting to BOVESPA 04/30/2012 Public Meeting with Analysts EVENT DATE Public Meeting with Analysts, open to other interested parties (APIMEC – SP) – 4Q11 Results (Place: Academia de Serviços Cmte. Rolim Adolfo Amaro – SP; address: Rua Ática, 673 – time: 9:00 am) 03/14/2012 Public Meeting with Analysts, open to other interested parties (APIMEC – SP) – 1Q12 Results (Place: São Paulo – SP; time: 9:00 am) 05/18/2012 Public Meeting with Analysts, open to other interested parties (APIMEC – SP) – 2Q12 Results (Place: Academia de Serviços Cmte. Rolim Adolfo Amaro – SP; address: Rua Ática, 673 – time: 9:00 am) 08/22/2012 Public Meeting with Analysts, open to other interested parties (APIMEC – SP) – 3Q12 Results (Place: Academia de Serviços Cmte. Rolim Adolfo Amaro – SP; address: Rua Ática, 673 – time: 04:00 pm Brazil Time) 11/23/2012 2 Conference Call (Optional) EVENT DATE Conference Call - 2010 results presentation 02/15/2012 Conference Call - 1 st quarter results presentation 05/15/2012 Conference Call - 2 nd quarter results presentation 08/10/2012 Conference Call - 3 rd quarter results presentation 11/09/2012 Board of Directors’ Meetings already schedule EVENT DATA 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 18, 2012 TAM S.A. By: /
